Citation Nr: 0704398	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-11 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to August 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 decision by the RO in 
Muskogee, Oklahoma which, among other things, denied the 
veteran's claim for service connection for depression.  

This case was remanded by the Board in March 2006.  
Thereafter, the Appeals Management Center (AMC) handled the 
evidentiary development requested by the Board.  As part of 
development, the AMC issued a statement of the case (SOC) on 
December 18, 2006, that addressed claims of service 
connection for post-traumatic stress disorder and hepatitis 
C.  The Board notes that the AMC returned the claims file to 
the Board on December 21, 2006.  Although the 60-day period 
allowed for filing a substantive appeal had not expired, as 
of the date of this decision, no substantive appeal has been 
placed in the claims file in response to the December 2006 
SOC.  Therefore, the decision below only addresses the issue 
of entitlement to service connection for depression.  


FINDING OF FACT

The veteran does not have depression that is attributable to 
his period of military service.

CONCLUSION OF LAW

The veteran's depression is not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim for service connection 
for depression, a VCAA notice letter was sent in November 
2002, prior to the RO's February 2003 decision.  That letter 
informed the veteran of the evidence necessary to establish 
service connection.  He was notified of his and VA's 
respective duties for obtaining evidence.  He was asked to 
send information describing additional evidence for VA to 
obtain, or to obtain any private medical records and send 
them himself.  In a June 2006 letter to the veteran, the RO 
additionally informed him of the criteria for establishing a 
rating and an effective date in connection with his appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the veteran's claim for service 
connection for depression, some of the required notice was 
not provided to the veteran until after the RO entered its 
February 2003 decision on his claim.  Nevertheless, the Board 
finds that any defect with respect to the timing of the 
notices in this case has been corrected.  As noted above, the 
veteran has now been provided with notices that are in 
compliance with the content requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
afforded ample opportunity to respond to the notice, to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  As the purpose 
of the notice requirement has been satisfied, no further 
corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded VA examinations 
relating to his claim for service connection for depression 
in February 2002 and July 2006.  The veteran has not 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured.  Therefore, no 
further development action is warranted.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).

In the present case, the veteran has a current diagnosis of 
depressive disorder.  The record shows that he was given a 
provisional diagnosis of depression during service (finally 
diagnosed as immature personality), and there is evidence in 
the file, including lay statements, which suggests that he 
has suffered from emotional difficulties since.

During February 2002, the veteran was afforded a VA 
examination in connection with his claim for service 
connection for depression with VA psychologist, James Lee, 
Ph.D.  Dr. Lee reviewed the claims file, noted that the 
veteran had been receiving VA outpatient mental health 
treatment for about the last two years, and stated that he 
reviewed those electronic mental health notes as well.  The 
veteran reported that he had been taking psychotropic 
medications, but stopped because he did not feel they helped 
his condition.  The veteran complained that he had a lot of 
depression.  He said that he stays down all the time, and 
that he would rather be alone than with someone.  He reported 
that he was currently unemployed, and had not had a job in 
seven years.  He said that he could not cope, and has had 
problems getting along with authority.  He stated that he 
does not sleep well, has problems with his temper and anger 
control, and problems with chronic pain.  The veteran had 
been married two times, and is divorced.  He has three 
children who cause him a lot of stress.  His son is in 
prison, and he did not know where his daughter was living.  
He recently had been told that he owed $58,000.00 in back 
child support payments.  He was living with his father and 
mother.  The veteran also reported a history of alcohol and 
drug abuse, but he had stopped drinking and using drugs six 
years earlier.  He stated that he had been given a drug 
discharge from service.  His only legal problem at the time 
of the examination was the child support claim, for which he 
was afraid he might have to go to jail.

Dr. Lee observed that the veteran was oriented to time, 
place, person, and situation.  There was no evidence of a 
thought disorder.  The veteran's insight, judgment, and 
reasoning appeared fair.  His memory appeared to be grossly 
intact.  Reality testing was average.  The veteran was 
cooperative during the interview.  His speech and language 
was goal directed.  Dr. Lee felt the veteran gave the 
impression of a very intense person.  He answered all the 
questions that were asked, and was spontaneous in 
conversation.  His impulse control was not impaired.  The 
veteran admitted to having homicidal thoughts, but no plan or 
intent.  Dr. Lee stated that he did not view the veteran as a 
threat to himself or others, and he felt the veteran was 
competent for managing his funds.

Dr. Lee's diagnosis was made utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was depression, not 
otherwise specified with anxiety features.  Polysubstance 
abuse disorder in remission was noted by patient history.  
The Axis II (personality disorders and mental retardation) 
diagnosis was personality disorder, not otherwise specified.  
The Axis IV (psychosocial and environmental problems) 
diagnosis was stressors of unemployment, psychosocial, and 
employment problems.  In Axis V (global assessment of 
functioning), the veteran was given a current GAF score range 
of 50 to 55.

In July 2006, the veteran was afforded another mental health 
examination with Dr. Lee.  It was noted that the veteran had 
continued VA outpatient mental health treatment.  Dr. Lee 
also noted that the veteran's SMRs showed he had been 
diagnosed with inadequate personality and depression.  The 
veteran complained that he had had his depression since the 
military, and that he blamed it on the military.  He stated 
that another soldier had given him drugs, and once he was 
separated from the military he found drugs everywhere.  He 
felt he had fallen in with the wrong crowd, and that when he 
left Germany his drug habit with heroin was costing $90.00 
per day.  Then he switched to alcohol when he returned to the 
United States.  The veteran reported that he had stopped 
using drugs and alcohol, and quit smoking, 10 years ago.  

The veteran reported that he has continued to experience 
depression, but he attributed the depression to family and 
life circumstances.  He had remarried since the last 
examination to a woman he had lived with for five years, but 
that they had only been married for one year.  His wife's 
daughter had been murdered by the father of the daughter's 
child the previous year.  The veteran and his wife had 
obtained guardianship for his step-granddaughter, and had 
gone to court to adopt her, but were unsuccessful.  
Additionally, the veteran's wife had been diagnosed with 
cancer.  She had just been discharged from the hospital, and 
was still undergoing treatment.  The veteran reported that he 
was unable to hold a job, and the last time he had a full-
time job was 15 years ago.  He said that he occasionally 
mowed yards for money, and the last yard job had been three 
weeks ago.  He also said he had back problems, and arthritis 
in both hands.  He has a pain level of 8 on a 10-point scale.  
He said that the symptoms of his depression are experienced 
daily, severity of which he estimated to be 6 on a 10-point 
scale, and that he had had depressive symptoms since the 
military.  He was unable to work because of his back problems 
and depression.  He had no social functioning, and did not 
like to be around people.  He reported that he had had 
passive homicidal ideations, but no plan or intent.  He 
denied any suicidal ideation.  

Dr. Lee observed that the veteran showed no impairment in 
thought processes or communication.  There was no evidence of 
a thought disorder or psychosis.  His speech was goal 
directed, and he was spontaneous in conversation.  No 
looseness of association was noted.  He was able to take care 
of his activities of daily living.  His behavior during the 
interview was cooperative.  The veteran had remembered Dr. 
Lee from the last evaluation.  He was polite.  His mood was 
blunted.  There was no evidence of overt anxiety.  

Dr. Lee's diagnosis was again made utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was depression, not 
otherwise specified with anxiety features.  Polysubstance 
abuse disorder in remission was noted by patient history.  
The Axis II (personality disorders and mental retardation) 
diagnosis was personality disorder, not otherwise specified.  
The Axis IV (psychosocial and environmental problems) 
assessment was stressors of wife's illness, psychosocial 
problems, and family problems.  In Axis V (global assessment 
of functioning), the veteran was given a current GAF score 
range of 51 to 55.

In concluding, Dr. Lee noted that the veteran's depression 
while in the military appeared directly related to his drug 
use and "immature personality disorder," which in current 
DSM terminology would be classified as a personality 
disorder.  He noted that the veteran reported that the 
depression he experienced for the first part of his life was 
directly related to drug use in the military and for a number 
of years thereafter.  However, the veteran stated that his 
current depression was most likely due to his present life's 
circumstances and poor coping patterns.  Dr. Lee noted that 
the veteran had said that his current depression was related 
to "life in general, I can't hold a job, I feel like hell."  
Dr. Lee opined that it was less likely as not the veteran's 
current depression was related to the depression he 
experienced while in the military.  His depression did appear 
to be related to a chronic and long-standing personality 
disorder.  
 
The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2006).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

The Board notes that personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing preservice origin.  38 C.F.R. 
§ 3.303(c) (2006).  Personality disorders are not diseases or 
injuries within the meaning of applicable legislation.  Id.  

A February 15, 1973, report in the veteran's service medical 
records noted that the veteran was using drugs since arriving 
in Germany, mainly Speed and now LSD.  He appeared quite 
depressed, but was coherent and oriented.  The provisional 
diagnosis was (1) inadequate personality, and (2) depression.  
However, the final diagnosis, which was the basis for the 
veteran's discharge was immature personality.  This was later 
noted by Dr. Lee as constituting a personality disorder to 
which the symptom of depression was attributed.  As noted 
above, a personality disorder is not a disease or injury on 
which a grant of service connection may be predicated.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(c).  

The Board notes that the evidence indicates that any 
depression noted in service was a symptom of the personality 
disorder or the direct result of his having abused drugs in 
service.  Such was Dr. Lee's conclusion, which conclusion 
stands uncontradicted by the evidence of record.  In fact, 
the sequence of events and medical findings annotated in the 
record support Dr. Lee's assessment.  Although the veteran 
attributed his depression to abuse of alcohol and drugs that 
began while he was in active military service, Dr. Lee has 
noted that currently shown depression is not the result of 
the depression he experienced in service due to drug use.  
Whether it is attributable to a personality disorder is not 
significant because, as noted above, the personality disorder 
shown in service is not a disease within the meaning of 
38 U.S.C.A. § 1110 that allows for the award of service 
connection.  

Given the available record, especially the uncontradicted 
opinion of Dr. Lee, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for depression.  

ORDER

Service connection for depression is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


